Citation Nr: 1521961	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability as secondary to service-connected disability.

2.  Entitlement to service connection for hyperparathyroidism, to include as secondary to service-connected disability.

3.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected disability.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1966.  

The heart disability issue on appeal is before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2015, which granted a joint motion for partial remand vacating a May 2014 Board decision as to the secondary service connection theory of entitlement and remanding the matter for additional development.  The decision as to a direct theory of service connection was affirmed.  The Court previously granted a joint motion for remand in February 2008, in pertinent part, vacating a May 2006 Board decision denying entitlement to a TDIU.

The issues on appeal initially arose from rating decisions in August 2004 and June 2008 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the hyperparathyroidism, osteoporosis, and TDIU claims in May 2014 for additional development.  The Board notes that action completed in February 2015 appears to have satisfied all of the requests for copies of VA records by the Veteran's attorney.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 order the Court, by incorporating the terms of the joint motion for partial remand, found additional development was required as to the explicitly raised theory that the Veteran's heart disability was caused or aggravated as a result of his service-connected sarcoidosis.  The Board also notes that medical treatise evidence provided by the Veteran in January 2011 addressed studies noting cardiac involvement in sarcoidosis patients.  An August 2013 VA examination noted the Veteran's sarcoidosis had a 10 percent effect on his metabolic equivalents (METs) testing.  However, as highlighted by the Veteran, through his attorney, the record remains unclear as to whether an etiological relationship exists between the Veteran's heart disability and service connected sarcoidosis.  

Additional development is also required as to the hyperparathyroidism, osteoporosis, and TDIU claims prior to appellate review.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The May 2014 remand included specific instructions for the AOJ to schedule the Veteran for a VA examination and that the examiner should consider medical treatise evidence provided by the Veteran in September 2009 addressing sarcoidosis, hyperparathyroidism, and hypercalcemia.    

Although a VA opinion was obtained in July 2014, the examiner is not shown to have considered the medical treatise evidence of record.  In correspondence dated in April 2015 the Veteran also reiterated his claims that the previously submitted medical treatise evidence documented associations between sarcoidosis and hyperparathyroidism and osteoporosis.  Additional development as to these matters is required prior to appellate review.  The TDIU issue remains inextricably intertwined with the service connection issues on appeal and must thereby be Remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  Any identified non-VA should also be obtained through the appropriate development.

2.  Obtain clarifying opinions from an appropriate VA medical specialist addressing the Veteran's secondary service connection claims as to whether he has heart, hyperparathyroid, and/or osteoporosis disabilities that were:

(a) caused by his service connected sarcoidosis or 

(b) aggravated by his service connected sarcoidosis.  

Consideration must be given to the medical treatise evidence of record provided by the Veteran in September 2009 and January 2011 and the findings of the August 2013 VA heart examination.  All necessary examinations, tests, and studies should be conducted.  
	
Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


